Citation Nr: 1543304	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  08-11 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to March 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran has since moved to Kansas. 

The Veteran and his spouse testified at a personal hearing in September 2010 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

This appeal was previously before the Board in November 2010 and August 2013.  The Board remanded the current claim on appeal so that treatment records could be requested and the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.

The issue of entitlement to service connection for liver damage, secondary to hepatitis C has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Veteran's claims file consists of several files of paper documents, as well as virtual records contained in Virtual VA and VBMS.  The Board has reviewed all evidence in conjunction with this remand. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the August 2013 remand, the Board noted the possibility that the Veteran could receive benefits based on individual unemployability on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), but that the Board was precluded from assigning TDIU on an extraschedular basis on the first instance.  Such matters must first be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for initial consideration.  See Barringer v. Peake, 22 Vet. App. 242   (2008).

The Veteran has argued that the fatigue and confusion associated with his hepatitis C forced him to quit his employment as a postal worker and his employment with a gym.  His treating physician has associated his confusion with his hepatitis C.  Testing by the SSA found mild memory impairment, and during the 2009 VA examination the Veteran was unfocused.  The 2009 VA examiner noted the Veteran's hepatitis C would limit his ability to maintain employment which required strenuous physical activity.  During the most recent, 2011, VA examination, the examiner did not comment on the functional impact of his hepatitis C.

In the August 2013 remand, the Board directed that the Veteran be afforded a VA examination.  In September 2013, the Veteran was sent notice regarding the evidence necessary to support a finding of TDIU, to his address in Oklahoma.  The notice was not returned to sender.  

The Veteran was scheduled for a VA examination in October 2013 at the Oklahoma City VA Medical Center (VAMC).  The notice for this scheduled examination is not contained in the record.  The VAMC print out noting that the Veteran failed to report for this examination (printed October 17, 2013) included that the Veteran's address was in Kansas.  An additional record in the paper claims file noted that the Veteran was called and correspondence was mailed to him (at his Kansas address) regarding his scheduled examination.  The record noted the mail was not returned to sender and that the Veteran failed to report for the examination.  The October 2013 Supplemental Statement of the Case (SSOC) issued by the Oklahoma RO was sent to the Veteran's Oklahoma address, and was not returned to sender.   

In November 2013, the Veteran's representative requested that the VA examination be rescheduled because the Veteran missed the examination in the process of moving to Kansas.  In an attached statement, the Veteran reported he informed the VA that he had moved to Kansas, and that he did not receive notice of the October 2013 VA examination.  The RO did not respond to this request.  In May 2015, the representative submitted a post-remand brief again noted that the Veteran requested that his missed VA examination be rescheduled due to his move to Kansas.  Given that there was evidence in the claims file that the Veteran had moved to Kansas in October 2013, including that the Oklahoma VAMC had the Veteran's address as located in Kansas, and the Veteran's request for a rescheduled examination due to moving, the Board finds that the claim must be remanded for an additional opportunity to participate in a VA examination.

Additionally, the Board notes that the claims file does not include any records between November 2013 and August 2015.  On remand, ongoing VA records should be added to the record as well. 

Accordingly, the case is REMANDED for the following action:

1.  Ongoing VA treatment records must be added to the claims file or virtual record.

2.  The Veteran should be scheduled for a VA examination in regard to his claim for TDIU.  Any examination conducted must describe any functional impairment resulting from service-connected disability, and identify all symptoms and manifestations that could conceivably affect his ability to perform either physical or sedentary employment.  It should be noted that service connection has been established for hepatitis C, hearing loss, and tinnitus.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal must be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






